Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 11 September 1816
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				
					
					Ealing 11 September 1816
				
				As the Galen is about to sail my dear Madam I hasten to inform you that we have at length received the Watches sent by Mr. Brooks at which we are much rejoiced as they have proved a source of great anxiety to the younger branches of the family.The fashionable Season being over I have little to communicate that can afford you amusement and Mr. Adams informs you so regularly of every event that there is but little left for me to touch on We are both at this time setting for our pictures, (half lengths) for my brother Thomas the Painter is a young American by the Name of Leslie who bids fair to become a very great Artist and whom Mr. West is very proud of Mr. A. tells me his picture is likely to prove an excellent likeness at which I am much delighted as I think he never looked so well or so handsome as he does now. As I only heard late this evening that the Galen was to sail tomorrow I am under the necessity of making my Letter short and will conclude with the assurance of the health of our boys and best and kindest wishes for the President yourself and family.
				
					L. C. Adams
				
				
			